Opinion by
Mb,. Justice Williams,
The appellant had been for many years the principal of the State Normal School of the 12th District of Pennsylvania, located at Edinboro in the county of Erie. On July 3, 1891, he was regularly re-elected by the trustees to the same position. When the work of the school year began he was in his place discharging the duties devolving on him as principal without objection. On Feb. 5, 1892, the trustees adopted and spread at length on their minutes a resolution dismissing him from his position because of immoral conduct, which they specified in four distinct charges set out in the resolution; A few days later they elected his successor, and on the 18th of the same month they served him with the bill in this case and notice that an injunction would be moved for on the 22d. On that day a preliminary injunction was issued, commanding him “ to cease assuming the position of principal of said school, and to desist from further trespassing on the premises or interfering with the authority of the trustees.” The motion to dissolve was subsequently refused, and the injunction *84continued. The appellant was thus summarily ejected from his position about the middle of the year for which he had been regularly elected. When he asked for a reason for such treatment he was pointed to his conviction upon four distinct charges of immoral conduct spread upon the minutes of the board of trustees. When he denied the regularity of such action a court of equity was appealed to by the trustees to close his mouth and tie his hands. He comes into this court by appeal, and asks whether he may be lawfully tried, convicted and sentenced without so much as notice that he is accused ?
A good character is a necessary part of the equipment of a teacher. Take this away, or blacken it, and the doors of professional employment are practically closed against him. Before this is done there should be at least a hearing, at which the accused may show that the things alleged are not true, or if true are susceptible of an explanation consistent with good morals and his own professional fidelity. We think it is plain, too plain for serious discussion, that the action of the trustees was irregular and unjust to the appellant. If no other considerations presented themselves than such as are personal to the trustees and the appellant, we should not hesitate to dissolve the injunction; but the State Normal School and its work are also entitled to consideration. The school year is near its close. Another principal has conducted its affairs since Feb. 9, and is in accord with the trustees. The appellant cannot hope for a re-election. In view of what has transpired, including his own conduct prior to the granting of the injunction, it is doubtful if his re-election would be helpful to him or the school.
It is often the duty of a chancellor to consider the consequences of a decree he is asked to make, and to withhold it where greater harm might result from making than from denying it. No appreciable good could result from the dissolution of this injunction at this time in the school year, and under existing circumstances. Great harm to an important institution, under the care of the state, might result from such a decree. Having regard to the public interests involved we shall leave the injunction to stand so far as it enjoins against interference with the authority or functions of the new principal, or the management of the school. If i'fc be thought to have any wider scope or pur*85pose, it is as to such purpose dissolved. This decree is made with a saving of all rights of the appellant to proceed at law for the collection of his salary for the remainder of the year.-
The costs of this appeal to be paid by the appellee.